Name: Commission Regulation (EC) No 2794/98 of 22 December 1998 fixing, for the 1999 fishing year, the withdrawal and selling prices for fishery products listed in Annex I(A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance)
 Type: Regulation
 Subject Matter: prices;  European construction;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities 23. 12. 98L 347/42 COMMISSION REGULATION (EC) No 2794/98 of 22 December 1998 fixing, for the 1999 fishing year, the withdrawal and selling prices for fishery products listed in Annex I(A), (D) and (E) of Council Regulation (EEC) No 3759/92 (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Article 11(3) and Article 13 thereof, Whereas Article 11(1) and Article 13 of Regulation (EEC) No 3759/92 provide that the Community withdrawal and selling prices for each of the products listed respectively, in Annex I(A), (D) and (E) are to be fixed by applying the conversion factor for the product category concerned to an amount equal to at least 70 % but not more than 90 % of the relevant guide price; Whereas changes in production and marketing structures in the Community make it necessary to alter the basis for calculating the withdrawal and the sale prices in the Community as compared with those of the preceding fishing year; Whereas Article 11(2) of Regulation (EEC) No 3759/92 provides that the withdrawal price may be multiplied by conversion factors in landing areas which are very distant from main centres of consumption in the Community; Whereas the guide prices for the 1999 fishing year were fixed for all the products in question by Council Regula- tion (EC) No 2765/98 (3); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION: Article 1 The percentages of the guide price which are used as a basis for calculating the Community withdrawal and selling prices shall be as shown in Annex I for the prod- ucts concerned. Article 2 The conversion factors which are used for calculating the Community withdrawal and selling prices for the prod- ucts listed, respectively, in Annex I(A) and (D) and in Annex I(E) of Regulation (EEC) No 3759/92, shall be as shown in Annex II. Article 3 The Community withdrawal and selling prices applicable for the 1999 fishing year and the products to which they refer, shall be as shown in Annex III. Article 4 The withdrawal prices applicable for the 1999 fishing year in the landing areas which are very distant from the main centres of consumption in the Community and the prod- ucts to which those prices relate, shall be as shown in Annex IV. Article 5 This Regulation shall enter into force on 1 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1998. For the Commission Emma BONINO Member of the Commission (1) OJ L 388, 31. 12. 1992, p. 1. (2) OJ L 350, 31. 12. 1994, p. 15. (3) OJ L 346, 22. 12. 1998, p. 8. EN Official Journal of the European Communities23. 12. 98 L 347/43 ANNEX I Percentage of guide price used in calculating withdrawal or sale prices Product % Herrings of the species Clupea harengus 85 Sardines of the species Sardina pilchardus 85 Dogfish (Squalus acanthias) 80 Dogfish (Scyliorhinus spp.) 80 Redfish (Sebastes spp.) 90 Cod of the species Gadus morhua 80 Coalfish (Pollachius virens) 80 Haddock (Melanogrammus aeglefinus) 80 Whiting (Merlangius merlangus) 80 Ling (Molva spp.) 80 Mackerel of the species Scomber scombrus 85 Mackerel of the species Scomber japonicus 90 Anchovies (Engraulis spp.) 85 Plaice (Pleuronectes platessa) 83 Hake of the species Merluccius merluccius 90 Megrim (Lepidorhombus spp.) 80 Rays bream (Brama spp.) 80 Monkfish (Lophius spp.) 85 Shrimps of the species Crangon crangon and deep-water prawns (Pandalus borealis) 90 Crabs of the species (Cancer pagurus) 90 Norway lobster (Nephrops norvegicus) 90 Dab (Limanda limanda) 83 Flounder (Platichthys flesus) 83 Albacore or longfinned tuna (Thunnus alalunga) 90 Cuttlefish (Sepia officinalis and Rossia macrosoma) 80 Sole (Solea spp.) 83 Conversion Species Size (1) Gutted fish, with head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) ANNEX II Conversion factor of the products listed in Annex I(A), (D) and (E) to Regulation (EEC) No 3759/92 Herring of the species 1 0,00 0,00 0,55 0,55 Clupea harengus 2 0,00 0,00 0,85 0,85 3 0,00 0,00 0,80 0,80 4 0,00 0,00 0,50 0,50 5 0,00 0,00 0,95 0,95 Sardines of the species 1 0,00 0,00 0,60 0,37 Sardina pilchardus 2 0,00 0,00 0,75 0,37 3 0,00 0,00 0,85 0,37 4 0,00 0,00 0,55 0,37 Dogfish (Squalus acanthias) 1 0,75 0,55 0,75 0,50 2 0,64 0,45 0,64 0,40 3 0,35 0,25 0,35 0,20 Dogfish (Scyliorhinus spp.) 1 0,80 0,60 0,75 0,50 2 0,80 0,60 0,70 0,50 3 0,55 0,40 0,45 0,23 EN Official Journal of the European Communities 23. 12. 98L 347/44 Conversion Species Size (1) Gutted fish, with head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) Redfish (Sebastes spp.) 1 0,00 0,00 0,90 0,90 2 0,00 0,00 0,90 0,90 3 0,00 0,00 0,76 0,76 Cod of the species 1 0,90 0,85 0,65 0,50 Gadus morhua 2 0,90 0,85 0,65 0,50 3 0,85 0,70 0,50 0,40 4 0,67 0,46 0,38 0,27 5 0,47 0,27 0,28 0,18 Coalfish (Pollachius virens) 1 0,90 0,90 0,70 0,70 2 0,90 0,90 0,70 0,70 3 0,89 0,89 0,69 0,69 4 0,76 0,52 0,38 0,28 Haddock (Melanogrammus 1 0,90 0,80 0,70 0,60 aeglefinus) 2 0,90 0,80 0,70 0,60 3 0,77 0,65 0,54 0,37 4 0,65 0,53 0,45 0,30 Whiting (Merlangius merlangus) 1 0,83 0,78 0,63 0,43 2 0,80 0,75 0,60 0,40 3 0,75 0,61 0,55 0,23 4 0,51 0,34 0,37 0,20 Ling (Molva spp.) 1 0,85 0,65 0,70 0,50 2 0,83 0,63 0,68 0,48 3 0,75 0,55 0,60 0,40 Mackerel of the species 1 0,00 0,00 0,85 0,80 Scomber scombrus 2 0,00 0,00 0,83 0,75 3 0,00 0,00 0,81 0,70 Spanish mackerel of the species 1 0,00 0,00 0,85 0,75 Scomber japonicus 2 0,00 0,00 0,85 0,70 3 0,00 0,00 0,70 0,57 4 0,00 0,00 0,52 0,32 Anchovies (Engraulis spp.) 1 0,00 0,00 0,80 0,45 2 0,00 0,00 0,85 0,45 3 0,00 0,00 0,70 0,45 4 0,00 0,00 0,29 0,29 Plaice 1 0,90 0,85 0,49 0,49 (Pleuronectes platessa) 2 0,90 0,85 0,49 0,49 3 0,87 0,80 0,49 0,49 4 0,68 0,60 0,46 0,46 Hake of the species 1 1,00 0,94 0,79 0,73 Merluccius merluccius 2 0,76 0,71 0,59 0,54 3 0,75 0,70 0,58 0,53 4 0,62 0,57 0,48 0,39 5 0,58 0,53 0,45 0,36 Megrim (Lepidorhombus spp.) 1 0,85 0,65 0,80 0,60 2 0,75 0,55 0,70 0,50 3 0,68 0,48 0,61 0,41 4 0,43 0,23 0,36 0,16 EN Official Journal of the European Communities23. 12. 98 L 347/45 Conversion Species Size (1) Gutted fish, with head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) Whole fish or gutted, with head (1) Fish without head ( 1) Extra, A (1) B (1) Extra, A (1) B (1) All presentations A (1) B (1) Cooked in water Fresh or chilled A (1) B (1) A (1) B (1) Whole (1) Whole (1) Tails (1) E (1) Extra, A (1) B (1) Extra, A (1) B (1) Rays bream (Brama spp.) 1 0,85 0,65 0,80 0,60 2 0,60 0,40 0,55 0,35 Dab (Limanda limanda) 1 0,85 0,75 0,70 0,55 2 0,65 0,55 0,50 0,35 Flounder (Platichthys flesus) 1 0,80 0,70 0,70 0,55 2 0,60 0,50 0,50 0,35 Albacore or longfinned tuna 1 1,00 0,60 0,90 0,85 (Thunnus alalunga) 2 1,00 0,57 0,85 0,80 Cuttlefish (Sepia officinalis and 1 0,00 0,00 0,80 0,60 Rossia macrosoma) 2 0,00 0,00 0,80 0,60 3 0,00 0,00 0,50 0,30 Monkfish (Lophius spp.) 1 0,72 0,52 0,90 0,70 2 0,92 0,72 0,85 0,65 3 0,92 0,72 0,80 0,60 4 0,77 0,57 0,70 0,50 5 0,42 0,22 0,50 0,30 Shrimps of the genus Crangon 1 0,65 0,55 crangon 2 0,30 0,30 Deep-water prawns 1 0,85 0,75 0,75 0,60 (Pandalus borealis) 2 0,30 0,30   Edible crabs (Cancer pagurus) 1 0,80 2 0,60 Norway lobster 1 0,95 0,95 0,68 0,90 0,60 (Nephrops norvegicus) 2 0,95 0,65 0,38 0,75 0,40 3 0,85 0,65 0,38 0,55 0,29 4 0,55 0,45 0,25 0,46 0,14 EN Official Journal of the European Communities 23. 12. 98L 347/46 Gutted fish, with head (1) Whole fish (1) Species Size (1) Extra, A (1) B (1) Extra, A (1) B (1) Sole (Solea spp.) 1 0,90 0,80 0,70 0,55 2 0,90 0,80 0,70 0,55 3 0,85 0,75 0,65 0,50 4 0,70 0,60 0,50 0,40 5 0,60 0,50 0,40 0,35 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. EN Official Journal of the European Communities23. 12. 98 L 347/47 Withdrawal price (EUR/t) Species Size (1) Gutted fish with head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) ANNEX III Withdrawal or sale price in the Community of the products listed in Annex I(A), (D) and (E) to Regulation (EEC) No 3759/92 Herrings of the species 1 0 0 126 126 Clupea harengus 2 0 0 195 195 3 0 0 184 184 4 0 0 115 115 5 0 0 218 218 Sardines of the species 1 0 0 271 167 Sardina pilchardus 2 0 0 339 167 3 0 0 384 167 4 0 0 248 167 Dogfish (Squalus acanthias) 1 628 461 628 419 2 536 377 536 335 3 293 209 293 168 Dogfish (Scyliorhinus spp.) 1 516 387 484 322 2 516 387 451 322 3 355 258 290 148 Redfish (Sebastes spp.) 1 0 0 926 926 2 0 0 926 926 3 0 0 782 782 Cod of the species 1 1 084 1 024 783 602 Gadus morhua 2 1 084 1 024 783 602 3 1 024 843 602 482 4 807 554 458 325 5 566 325 337 217 Coalfish (Pollachius virens) 1 554 554 431 431 2 554 554 431 431 3 548 548 425 425 4 468 320 234 172 Haddock (Melanogrammus 1 739 657 575 492 aeglefinus) 2 739 657 575 492 3 632 534 443 304 4 534 435 369 246 Whiting (Merlangius merlangus) 1 593 557 450 307 2 572 536 429 286 3 536 436 393 164 4 364 243 264 143 Ling (Molva spp.) 1 782 598 644 460 2 764 580 626 442 3 690 506 552 368 EN Official Journal of the European Communities 23. 12. 98L 347/48 Withdrawal price (EUR/t) Species Size (1) Gutted fish with head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) Mackerel of the species 1 0 0 212 200 Scomber scombrus 2 0 0 207 187 3 0 0 202 175 Spanish mackerel of the species 1 0 0 230 203 Scomber japonicus 2 0 0 230 190 3 0 0 190 154 4 0 0 141 87 Anchovies (Engraulis spp.) 1 0 0 810 456 2 0 0 860 456 3 0 0 709 456 4 0 0 294 294 Plaice (Pleuronectes platessa)  1 January to 1 778 735 424 424 30 April 1999 2 778 735 424 424 3 752 692 424 424 4 588 519 398 398  1 May to 1 1 071 1 012 583 583 31 December 1999 2 1 071 1 012 583 583 3 1 035 952 583 583 4 809 714 548 548 Hake of the species 1 3 293 3 096 2 602 2 404 Merluccius merluccius 2 2 503 2 338 1 943 1 778 3 2 470 2 305 1 910 1 745 4 2 042 1 877 1 581 1 284 5 1 910 1 745 1 482 1 186 Megrim (Lepidorhombus spp.) 1 1 588 1 214 1 494 1 121 2 1 401 1 027 1 308 934 3 1 270 897 1 139 766 4 803 430 672 299 Rays bream (Brama spp.) 1 1 224 936 1 152 864 2 864 576 792 504 Dab (Limanda limanda) 1 658 580 541 425 2 503 425 387 271 Flounder (Platichthys flesus) 1 371 324 324 255 2 278 232 232 162 Albacore or longfinned tuna 1 2 207 1 324 1 737 1 641 (Thunnus alalunga) 2 2 207 1 258 1 641 1 544 Cuttlefish 1 0 0 1 027 770 (Sepia officinalis and 2 0 0 1 027 770 Rossia macrosoma) 3 0 0 642 385 EN Official Journal of the European Communities23. 12. 98 L 347/49 Species Size (1) Whole or gutted fish, with head (1) Without head ( 1) Extra, A (1) B (1) Extra, A (1) B (1) All presentations A (1) B (1) Cooked in water Fresh or chilled A (1) B (1) A (1) B (1) Sale price (EUR/t) Whole (1) Whole (1) Tails (1) E (1) Extra, A (1) B (1) Extra, A (1) B (1) Gutted fish with head (1) Whole fish (1) Extra, A (1) B (1) Extra, A (1) B (1) Monkfish (Lophius spp.) 1 1 663 1 201 4 294 3 340 2 2 125 1 663 4 055 3 101 3 2 125 1 663 3 817 2 863 4 1 778 1 316 3 340 2 386 5 970 508 2 386 1 431 Shrimps of the species 1 1 379 1 167 Crangon crangon 2 637 637 Deep-water prawns 1 4 886 4 311 1 129 903 (Pandalus borealis) 2 1 724 1 724   Edible crabs 1 1 259 (Cancer pagurus) 2 944 Norway lobster 1 4 473 4 473 3 202 3 519 2 346 (Nephrops norvegicus) 2 4 473 3 061 1 789 2 933 1 564 3 4 002 3 061 1 789 2 151 1 134 4 2 590 2 119 1 177 1 799 547 Sole (Solea spp.) 1 4 820 4 285 3 749 2 946 2 4 820 4 285 3 749 2 946 3 4 553 4 017 3 481 2 678 4 3 749 3 214 2 678 2 142 5 3 214 2 678 2 142 1 875 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92. EN Official Journal of the European Communities 23. 12. 98L 347/50 Withdrawal prices (EUR/tonne) Species Landing area Conversionfactor Size ( 1) Gutted fish,with head (1) Whole fish ( 1) Extra, A (1) B (1) Extra, A (1) B (1) ANNEX IV Herring of the species Coastal areas and islands of 1 0 0 109 109 Clupea harengus Ireland 2 0 0 168 1680,86 3 0 0 158 158 4 0 0 99 99 Coastal areas in the east of 1 0 0 109 109 England from Berwick to Dover. 2 0 0 168 168 Coastal areas of Scotland from 3 0 0 158 158 Portpatrick to Eyemouth including the islands to the west and the north of these regions. Coastal areas of County Down (Northern Ireland) 0,86 4 0 0 99 99 Mackerel of the species Coastal areas and islands of 1 0 0 195 184 Scomber scombrus Ireland 2 0 0 191 1720,92 3 0 0 186 161 Coastal areas and islands of Corn- 1 0 0 195 184 wall and Devon in the United 2 0 0 191 172 Kingdom 0,92 3 0 0 186 161 Coastal areas from Portpatrick in 1 0 0 206 194 south-west Scotland to Wick in 2 0 0 201 182 north-east Scotland and the islands to the west and north of these areas, coastal areas and islands of Northern Ireland 0,97 3 0 0 196 170 Coastal areas from Wick to Aber- 1 0 0 212 200 deen in the north-east of Scotland 2 0 0 207 1871,00 3 0 0 202 175 Hake of the species Coastal areas from Troon in south- 1 2 371 2 229 1 873 1 731 Merluccius merluccius west Scotland to Wick in north- 2 1 802 1 683 1 399 1 280 east Scotland and the islands to 3 1 778 1 660 1 375 1 257 the west and north of these areas 0,72 4 1 470 1 351 1 138 925 5 1 375 1 257 1 067 854 Coastal areas and islands of 1 3 194 3 003 2 524 2 332 Ireland 2 2 428 2 268 1 885 1 725 3 2 396 2 236 1 853 1 6930,97 4 1 980 1 821 1 533 1 246 5 1 853 1 693 1 437 1 150 Albacore or longfinned Azores and Madeira 1 1 059 636 834 788 tuna (Thunnus alalunga) 0,48 2 1 059 604 788 741 EN Official Journal of the European Communities23. 12. 98 L 347/51 Withdrawal prices (EUR/tonne) Species Landing area Conversionfactor Size ( 1) Gutted fish,with head (1) Whole fish ( 1) Extra, A (1) B (1) Extra, A (1) B (1) Sardines of the species Canary Islands 1 0 0 130 80 Sardina pilchardus 2 0 0 162 80 0,48 3 0 0 184 80 4 0 0 119 80 Coastal areas and islands of the 1 0 0 184 114 counties of Cornwall and Devon 2 0 0 230 114 in the United Kingdom 0,68 3 0 0 261 114 4 0 0 169 114 Coastal areas on the Atlantic seaboard of Spain (excluding the Canaries) 0,95 3 0 0 364 159 Coastal areas on the Atlantic 0,88 2 0 0 298  seaboard of Portugal 0,77 3 0 0 295  French coastal areas on the Atlantic, the Channel and the North Sea 0,95 2 0 0 322 159 (1) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 3759/92.